 




EXHIBIT 10.2


Form of Award Agreement




TO:


FROM:


DATE:                                July 20, 2009


SUBJECT:                      Executive Performance Share Program


We are pleased to announce the Executive Performance Share Program
(EPSP).  Under this program you will earn a stock award if the Company meets or
exceeds its operating profit goal for Fiscal ‘10.  This is a special program for
our most senior managers in the Company and you have been selected since you can
significantly influence the attainment of our corporate goals.


You have been granted a target award of ______ performance share units under
this program for the performance cycle which runs from February 1, 2009 through
the end of the fiscal year or through January 31, 2010.  If we achieve our
target operating profit for fiscal year 2010, you will be eligible to receive
35,000 shares of common stock, representing 100% of your target award.  If we
exceed that goal and reach operating profit of 120% of the target, you will be
eligible to receive 42,000 shares representing 120% of your target award.  We
will interpolate for share amounts between performance levels.


If the goal is met on January 31, 2010, you will receive the stock on the 3rd
anniversary of the grant date or on June 18, 2012 provided you are employed with
the Company (or one of its subsidiaries) on the date the stock is
distributed.  Awards will be paid in shares of stock, net of required tax
withholding.


Attached is a more detailed description of stock incentive plan.  Please keep in
mind that the performance goals under this program are confidential.  If you
have any questions, feel free to call me.

 
 

--------------------------------------------------------------------------------

 
